   Case 2:19-mj-00320-LRL Document 1 Filed 06/06/19 Page 1 of 2 PageID# 1
                                                                           FILED

                  IN THE UNITED STATES DISTRICT COURT                   JUN - 6 2019

                  FOR THE EASTERN DISTRICT OF VIRGINIA             CLERK. U.S. DISTRICT COURT
                                                                           NORFOLK. VA
                             NORFOLK DIVISION


UNITED STATES OF AMERICA


      V.                                Case No.      I
                                        Court Date:       June' 19, 2019
ISABEL AFANES


                           CRIMINAL INFORMATION


                                  COUNT ONE
                   (Misdemeanor)-Violation No. 7668957

     THE UNITED STATES ATTORNEY CHARGES:


     That on or about March 23, 2019, at the Navy Exchange at Naval

Station Norfolk, Virginia, in the Eastern District of Virginia, the

defendant, ISABEL AFANES, did willfully and knowingly steal and

purloin property of the United States of a value less than $1,000.00.

     (In violation of Title 18, United States Code, Section 641.)


                                   Respectfully submitted,

                                   G. Zachary Terwilliger
                                   United States Attorney



                            By:         J
                                    Tames T. Cole
                                  'Special Assistant U.S. Attorney
                                   Office of the U.S. Attorney
                                   101 West Main Street, Suite 8000
                                   Norfolk, VA 23510
                                   Ph: (757) 441-6712
                                   Fax:(757) 441-3205
                                   James.Cole0usdoj.gov
   Case 2:19-mj-00320-LRL Document 1 Filed 06/06/19 Page 2 of 2 PageID# 2


                         CERTIFICATE OF MftlLIMG


      I hereby certify that on the date indicated below, I caused a
true and correct copy of the foregoing Criminal Information to be
mailed, postage prepaid, to the defendant in the above-styled case.


                                   x a.
                             fames T. Cole
                            /Special Assistant U.S. Attorney
                             Office of the U.S. Attorney
                            101 West Main Street, Suite 8000
                            Norfolk, VA 23510
                            Ph: (757) 441-6712
                            Fax:(757) 441-3205
                            James.ColeQusdoj.qov




                            Date
